{\_»';" ---~.~

IN THE UNITEDSTATES DISTRICT COURT `7~‘ 7` » - -
FoR THE DIsTRiCr oF MARYLAND 255 s an h:, 0

§ n n ¢*,_\J , [ “_, l

KENNETH BUMGARDNER, * 7 l ` -`;`

Plaintiff, * .'.Y_,__m___,___,____~_ __ i" '_;T ‘ §

Civil Action No. RDB-lS-l438

v. *
MARCUS TAYLOR, et a/., *

Defendants. *
>+c a< a< >z< >¢< x * >z< >»< * . * >l< >l=

MEMORANDUM OPINION

This case1 arises from allegations that Baltimore City police officers unlawfully stopped
Plaintiff Kenneth Bumgardner (“Bumgardner” or “Plaintiff”) and used excessive force against
him. Plaintiff has brought a 535-paragraph, 53-Count, 95-page Second Amended Complaint
against Defendants Oflicer Marcus Taylor (“Taylor”), Officer Evodio Hendrix (“Hendrix”),
Officer Maurice Ward (“Ward”), Sergeant Wayne ]enkins (“]enkins”), Baltimore City State’s
Attorney Marilyn Mosby (“Mosby”), the Baltimore Police Department (“BPD”),2 Major lan
Dombrowski (“Dombrowski”), and Deputy Police Cornrnissioner Dean Palmere (“Palmere”),
alleging state and federal constitutional rights violations, as Well as Marylancl State common
law claims Now pending are Defendant BPD’s Motion to Dismiss (ECF No. 24); Defendant

Dombrowski’s Motion to Dismiss (ECF No. 25); and Defendant Palrnere’s Mot`lon to Distniss

 

1 On july 31, 2018, this case was reassigned from the I-Ionorable Marvin ]. Garbis to the undersigned
2 Although the Plaintiff has named the “Baltj.more City Police Depa.rtment” as a Defendant, the Department
refers to itself as the "Baltimore Police Department” in its memoranda This Court will refer to it as such.

(ECF No. 26).3 The parties’ submissions have been reviewed and no hearing is necessary 526
Local Rule 105.6 (D. Md. 2018).

For the following reasons, Defendant BPD’s Mou`on to Dismiss (ECF No. 24) is
GRANTED. Specifically, Plaintiff’ s civil conspiracy claims asserted against the BPD pursuant
to 42 U.S.C. §§ 1983, 1985, and 1988 are DISMISSED WITH PRE`JUDICE. Furthermore,
Plaintiff’s state law claims of assault, battery, intentional infliction of emotional distress, and
violations of Article 24 of the Maryland Declaration of Rights asserted against the BPD are
also DISMISSED Wl”f`H PRE_]UDICE. Finally, Defendant f)ombrowski’s Motion to
Disrniss (ECF No. 25) is DENIED AS MOOT; and Defendant Palmere’s Motion to Disrniss
(ECF No. 26) is DENIED _/-\S MOOT. l

BACKGROUND

In ruling on a motion to dismiss, this Court must accept the factual allegations in the
plaintist complaint as true and construe those facts in the light most favorable to the plaintiff
Fee, e.g., Edwardt v. Cz"zjr ayP'Go/drbom, 178 F.Bd 231, 244 (4th Cir. 1999). In this case, Plaintiff
alleges that several Baltimore City police officers unlawfully stopped his vehicle and hit him
with a blunt instrument, causing serious wounds He accuses the non-officer Defendants with
facilitating Plaintiff’s illegal activity.

Bumgardner alleges that his encounter with police began on February 9, 2016 at about

6:30 p.m. (Second Amended Complaint at il 93, ECF No. 'l9.) That evening, Bumgardner was

 

3 Also pending is Det`endants Hendrix and Ward’s Motion to Dismiss Counts 9-24 and 33 of Plaintiff’s Amended
Complaint (ECF No. 72). A Conference Call will be scheduled in the next week with defense counsel with respect
to this pending motion. Also pending is Plaintiff’s Motion to Renew Summons and Extend Time for Service on
Defendant Marcus Taylor (ECF No. 39). Although Defendant Taylor has been served and has filed an
Answer to the Complaint, Plaintiff’s Motion (ECF No. 39) is GRANTED to the extent that it has not been
rendered moot

allegedly sitting in his vehicle at the 5000 block of Dickey Hill in Baltimore City and conversing
with a friend standing nearby. (Id.) lt is alleged that suddenly`, Defendants Hendrix, Ward,
_lenkins, and Taylor reversed their police vehicle into the front of Plaintiff’s automobile (Id.
at il 94.) Fearing for his life, Bumgardner attempted to flee. (Id. at il 95.) As he fled, he was
struck with a blunt object, causing him to fall and lose consciousness (Id.) Bumgardner avers,
upon information and belief, that witnesses saw Defendant Taylor strike him and cause the
fall (ld. at il 96.)

Bumgardner alleges that the Defendants failed to provide adequate medical attention
after his fall despite suffering serious injuries He claims that Defendants Hendiix, Ward,
lenkins, and Taylor failed to call for medical assistance and declined to render any themselves
for nearly two hours. (Id. at il 97.) At about 8:17 p.m., one of the Defendant officers
dispatched for paramedics and two emergency medical technicians responded (Id. at il 98.)
When they arrived, Bumgardner refused medical treatment (Id. at il 99.) On the following
day, he admitted himself to the Mercy Medical Center’s Emergency Department, where
physicians diagnosed him with a fractured mandible and sprained back. (Id.) Subsequently,
on February 16, 2016, Dr. Bernard Krupp performed surgery to repair Bumgardner’s fractured
mandible (jaw). (Id. at il 101.) Following this procedure, Bumgardner’s jaw was wired shut
for nearly two months. (Id.)

According to Bumgardner, the Defendants have provided a different account of his
police encounter Defendants allegedly claimed that they suspected that Bumgardner was
partaking in an illegal drug transaction based upon their observation that Bumgardner had

stopped his car next to an unidentified person. (l'd. at il 104.) According to this version of

events, Bumgardner placed his vehicle in reverse, drove down the 5000 block of Dickey Hill,
and fled after police attempted to speak with him. (Id. at il 105.) Defendant Taylor allegedly
claimed that, after giving chase, Bumgardner fell and struck his head. (Ia’. at il 106.)

Plaintiff alleges that the events of February‘9, 2016 took place pursuant to a larger
conspiracy perpetuated by members of the Baltimore Police Departrnent’s Gun 'l`race Task
Force. To this end, the Second Arnended Complaint recounts numerous illegal acts
committed by the organization (Id. at ilil 47-79.) Bumgardner_also recounts that all the
officers allegedly on the scene of Bu_mgardner’s encounter were the targets of a March 2017
lndictment, which brought charges against seven members of the Gun Trace Task Force for, '
infer a/z`a, conspiracy to commit racketeering (Id. at ilil 87-91.) Defendants l-lendrix, Ward,
lenkins, and Taylor either pled guilty to the charges pending against them or stood trial and
were convicted. (Id. at ilil 89-92.)

ln the fifty-three counts enumerated in the Second Amended Complaint, Bumgardner
alleges state and federal constitutional rights violations and state common law claims not only
against Officers Marcus Taylor (“Taylor”), Evodio Hendrix (“I-Iendrix”), Maurice \Ward
(“\X/ard”), and Sergeant Wayne lenkins (“lenkins”), but also against Major Ian Dombrowski
(“Dombrowski”), the Deputy Police Commissioner for the Baltirnore Po]ice Depart:ment,
Dean Palmere (“Palrnere”), the Baltirnore Police Department (“BPl)”), and the Maryland
State’s Attorney for Baltirnore City, Marilyn Mosby (“Mosby”). The Second Amended
Complaint is organized by Defendant such that Counts 1-8 are asserted against Taylor; Counts
9-16 against Hendrix; Counts 17-24 against \Wa_rd; Counts 25-32 against _lenkins; Count 33

1 against Taylor, Hendrix, Ward, and lenkins; Counts 34-39 against Mosby; Counts 40-44

against the BPD; Counts 49-50 against Dombrowski; and Counts 51-53 against Palmere.4 As
to Dombrowski and Palmere, it is alleged that both were engaged in a pattern of allowing the
named officers to use excessive force and conduct unlawful arrests, and generally failed to
investigate or discipline the named officers Each individual Defendant is Sued in his or her
individual and official capacity. Defendants Baltimore Police Departmen't, lan Dombrowski,
Dean Palmere, Evodio Hendrix, and Maurice Ward have moved to dismiss Plaintiff’s
complaint in whole or in part.5 (ECF Nos. 24, 25, 26, and 725
STANDARD 01= REVIEW
Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain
a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
R. Civ. P 8(2)(2). Rule 12(b) (6) of the Federal Rules of Civil Procedure authorizes the dismissal
of a complaint if it fails to state a claim upon which relief can be granted The purpose of
Rule 12(b)(6) is “to test the sufficiency of a complaint and not to resolve contests surrounding
the facts, the merits of a claim, or the applicability of defenses.” Pm/€y z). Cz`g/ tny/iar[ozz‘eir)z`lle,
464 F.3d 480, 483 (4th Cir. 2006).
The Supreme Court’s recent opinions in Be// At/am‘zir Co)j). a Twomb! , 550 U.S. 544
(2007), and A.rb.m)j? t). Iqba/, 556 U.S. 662 (2009), “requ.i.re that complaints in civil actions be
alleged with greater specificity than previously was required.” W/'a/ter.r a McMa/Jen, 684 F.3d

435, 439 (4th Cir. 2012) (citation omitted). In liveme , the Supreme Court articulated “[tlwo

 

4 Counts 45-48 were asserted against Sergeant Thomas A_llers, who is no longer a Defendant in this case. {'ECF
No. 78.) '

5 These Motions were originally filed against the Amended Complaint (ECF No. 12), which was the operative
Complaint. Having granted Plaintiff leave to file a Second Amended Complaint for the limited purpose of
substituting the Defendant Marilyn Mosby in place of the Office Of the State’s Attorney for Baltimore City,
these Motions are construed as filed against the Second Arnended Complaint (ECF No. 78).

5

working principles” that courts must employ when ruling on Rule 12(b) (6) motions to dismiss
lqbaf, 556 U.S. at 678. First, while a court must accept as true all the factual allegations
contained in the complaint, legal conclusions drawn from those facts are not afforded such
deference laiA (stating that “ltlhreadbate recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice” to plead a claim); rea aim Wag More
Dqg.r, LLC a Cogan‘, 680 F.3d 359, 365 (4th Cir. 2012) (“Although we are constrained to take
the facts in the light most- favorable to the plaintiff, we need not accept legal conclusions
couched as facts or unwarranted inferences unreasonable conclusions, or arguments.”
(internal quotation marks omitted)).

Second, a complaint must be dismissed if it does not allege “a plausible claim for relief.”
Igba/, 556 U.S. at 679. Although a “plaintiff need not plead the evidentiary standard for
proving” her claim, he may no longer rely on the mere possibility that he could later establish
her claim. McC/eaU/-Ewnt t). Mag/land De_‘partment ryr Tran.§bar¢anbn, §tate flighng Adminirmziioa,
780 F.3d 582, 584 (4th Cir. 2015) (emphasis omitted) (discussing .i`wz`er/éz'ewz'cz a Sorama N.A.,
534U.S. 506 (2002) in light of Twomb@) and lgba!). Under the plausibility standard, a complaint
must contain “more than labels and conclusions” or a “formulaic recitation of the elements
of a cause of action.” Twam!ol , 550 U.S. at 555. While the plausibility requirement does not
impose a “probability requirement,” Id. at 556, “[al claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” lgbal, 556 U.S. at 678; see also Roberttoa a jett
Pz`)¢ei' Rea/ E.tz‘ate Cor., 679 F.3d 278, 291 (4th Cir. 2012) (“A complaint need not make a case

against a defendant or _)fmem_tt guidance sufficient to private an element of the claim. lt need only

a//qgefa¢'tr Sufficient to state elements of the claim.” (emphasis in original) (internal quotation
marks and citation omitted)). ln making this assessment a court must “draw on its judicial
_ experience and common sense” to determine whether the pleader has stated a plausible claim
for relief. lqba!, 556 U.S. at 679. “At bottom, a plaintiff must nudge lits] claims across the line
from conceivable to plausible to resist dismissal.” Wag More Dag.r, LLC, 680 F.3d at 365
(internal quotation marks omitted).
ANALYSIS
I. Clairns against the Baltimore Police Department.

'l`he Second Amended Complaint brings Eve claims explicitly naming the BPD, all
pursuant to 42 U.S.C. §§ 1983, 1985, and 1988: (1) Count 40, alleging that the BPD engaged
in a civil conspiracy; (2) Count 41, alleging “Aider and Abettor” liability; (3) Count 42, alleging
“Unconstitutional Custom or Practice”; (4) Count 43, alleging “Inadequate Training”; and (5)
Count 44, alleging a “Failure to Supervise.” Additionally, Plaintiff has sued several BPD
employees in their official (as well as individual) capacities thereby asserting Maryland state
law claims against the BPD. .S`ee Adamr a Fe@u.ton, 884 F.3d 219, 224-25 (4th Cir. 2018)
(explaining that suits against state officers “generally represent only another way of pleading
an action against an entity of which an officer is an agent” (quoting Mone!! a New Yor/é Cz'g)
Dtp’t ryf$or. Serz)r., 436 U.S. 658, 690 n.55, 98 S. Ct. 2018 (1978))).

The BPD seeks the dismissal of all claims against it brought pursuant to 42 U.S.C. §§
1985 and 1988 and Maryland state law. (ECF No. 24.) The BPD also seeks dismissal of Count
40 in its entirety, arguing that (1) neither § 1983 nor § 1988 create causes of action for

conspiracy; and (2) § 1985 conspiracy claims cannot be brought against municipal entities like

the BPD. (ECF No. 24-1, at 3.) ln response, Bumgardner does not attempt to defend his
decision to bring conspiracy claims pursuant to § 1983 or § 1988. lnstead, he advances several
arguments to support the proposition that the BPD can be held liable under a conspiracy
theory pursuant to § 1985. (ECF No. 28-1, at 3.) He also asserts, contrary to overwhelming
precedent, that the BPD is not immune from his state law claims l(la'. at 7.)

A. Pla.intiff’s §§ 1983 and 1985 civil conspiracy claims asserted against the BPD are
dismissed.

ln Count 40 of the Second Amended Complaint, Plaintiff alleges that the BPD entered
into a civil conspiracy with the Defendant members of the Gun Trace Task Force to “facilitate
and enable ltheml to hide the unit’s use of robbery, drug dealing and violence.” (ECF No. 79,
at il 406.) Speciftcally, Plaintiff alleges that the BPD failed to investigate the Task Force
officers, continued to employ them, and failed to reprimand them despite credible allegations
that they were engaging in a pattern of illegal activity. (Id. at il 407.)

rThe BPD argues that it cannot be sued under § 1985 because neither the United States
Supreme Court nor the United States Court of Appeals for the Fourth Circuit have “ever
recognized a civil conspiracy claim against a municipal entity under § 1985.” (ECF No. 24-1,
at 5.) Alternatively, the BPD argues that even if it theoretically could be held liable under §
1985, the intracorporate conspiracy doctrine would foreclose liability under the facts as alleged
by the Second Amended Complaint' (ECF No. 53, at 3-5.) As to Plaintiff’ s § 1983 claim, the
BPD incorrectly asserts that Bumgardner cannot pursue a conspiracy claim under this
provision (ECF No. 24-1, at 3.)

Plaintiffs may pursue a civil conspiracy claim under both §§ 1983 and 1985. As the

Fourth Circuit has explained, a plaintiff may establish a conspiracy under § 1983 by presenting

8

evidence that Defendants “acted jointly in concert and that some overt act was done in
furtherance of the conspiracy which resulted in [Plaintiffsl deprivation of a constitutional
right.” Hz`mé/e a'. Cz`g) of Clar)étbu@ 81 F.3d 416, 421 (4tl'1 Cir. 1996). Section 1985 explicitly
creates a private cause of action for conspiracies to violate individuals’ civil rights Specifically,
§ 1985(3) creates a cause of action where “two or more persons . . . conspire . . . for the
purposes of depriving, either directly or indirectly, any person . . . of the equal protection of
the law, or of equal privileges and immunities under the law.” To state a claim for conspiracy
under § 1985, a plaintiff must allege sufficient facts to show “(1) a conspiracy of two or more
persons, (2) who are motivated by a specific class-based, invidiously discriminatory animus to
(3) deprive the plaintiff of the equal enjoyment of rights secured by the law to all, (4) and
which results in injury to the plaintiff as (5) a consequence of an overt act committed by the
defendants in connection with the conspiracy.” Unu_r v. Kane, 565 F.3d 103, 126 (4th Cir. 2009)
(quoting Sz`¢)mam a Poe, 47 F.3d 1370, 1376 (4th Cir. 1995)).

Both §§ 1983 and 1985 establish liability for “persons” who deprive others of their
consu`rutional rights Prior to 1978, the Fourth Circuit had held that municipalities and their
officers were not “persons” as those terms are used in both §§ 1983 and 1985. M@Je a Cin) of
Ra/ez('g/y, 503 F.3d 631, 635 (4th Cir. 1974). ln Moaell r). New York quarz‘wezzt 0f5`m'a/ Sem`ce.r,
436 U.S. 658, 690, 98 S. Ct. 2018 (1978), the United States Supreme Court declared that
municipalities and other local government units constituted “persons” under § 1983 and may
be sued under that statute for enforcing policies or customs which deprive individuals of their

constitutional rights 436 U.S. at 690, 98 S. Ct. 2018. Based on the principles articulated in

Maae/l, this Court has determined that the BPD is a “person” subject to suit under § 1983.
C/Jz`n z). Cz`g/ ofBa[tz`More, 241 F. Supp. 2d 546, 548 (D. Md. 2003).

l\leither the Supreme Court nor the Fourth Circuit have explicitly held that
municipalities and local government units such as the BPD may be found liable under § 1985.
Some- courts have permitted plaintiffs to pursue § 1985 civil conspiracy claims against
municipalities applying the same definition of “person” to both §§ 1983 and 1985 claims jan
e.g., Ertaz‘e of laguna a Bergen Coun§) Pm.tecutor’.r sz`rr, 769 F.3d 850, 854 (3d Cir. 2014)
(attributing the same meaning to the word “person” under both §§ 1983 and 1985); Owem a
Haa.r, 601 F.2d 1242, 1247 (2d Cir. 1979) (assuming that the same definition of “person”
applies under § 1983 and § 1985, and explaining that plaintiff could pursue § 1985 conspiracy
claim against county under a Mone// “custom or policy” theory), cert denied 444 U.S. 980, 100
S. Ct. 483 (1979); D£Barto/o v. Cz'g/ @bez`ladelt)/)z`a, 99-CV-1734, 2000 WL 217746, at *6 (E.D.
Pa. 2000) (explaining that plaintiff may sustain a § 1985 claim against the City of Philadelphia
by alleging that the city engaged in an official custom or policy that resulted in discriminatory
acts). Under the rationale of these cases, the BPD is a “person” under both §§ 1983 and 1985,
and therefore may be sued under both statutes

Assuming, without deciding, that the BPD constitutes a “person” which may be subject
to suit under § 1985(3), dismissal of both Plaintiffs §§ 1983 and 1985 claims is warranted
based on the application of the intracorporate conspiracy doctrine The intracorporate
conspiracy doctrine is rooted in the basic tenet that “you must have two persons or entities to
have a conspiracyl A corporation cannot conspire with itself any more than a private individual

can, and it is the general rule that the acts of the agent are the acts of the corporation.” Ne/ran

10

Rezdz`o Q’?’Suppb/ Co. z). Motem!a, lne., 200 F.2d 911, 914 (Sth Cir. 1952), cent denied 345 U.S. 925
(1952). Under the intracorporate conspiracy doctrine, agents from a single legal entity are
“legally incapable of conspiracy, which requires multiple parties acting together.” lewin 1).
Coe/ee, 28 F. App’x 186, 195 (4th Cir. 2002). This Court has previously held that, although
originating in antitrust, the doctrine applies with equal force to claims asserted under both §§
1983 and 1985. See Bu@etr r). Bn/iimore Police De;t)ar¢meiet, RDB-15-0834, 2016 WL 795975, at
*10-11 (D. Md. l\/larch 1, 2016) (dismissing plaintiffs § 1983 conspiracy claim asserted against
defendant BPD police officers based on the application of the intracorporate conspiracy
doctrine); see alia Kaaga/ee a Ba/z‘imere Cz`§/ Police D.g>anmeat, RDB-12-01566, 2012 WL 5457231,
at *7 (D. Md. Nov. 7, 2012) (holding that the BPD could not be sued under §§ 1985 and 1986
for engaging in an alleged conspiracy with Baltimore police officers because the BPD and its
officers constitute the “same legal entity.”),

The parties agree that this rule would ordinarily bar a civil conspiracy claim against the
BPD arising from an alleged conspiracy between the Department and its officers (ECF l\lo.
28-1, at 5.) Bumgardner therefore argues that his case presents an exception to the rule. The
Fourth Circuit has identified two exceptions to the intracorporate conspiracy doctrine: (1)
when a corporate officer has an “independent personal stake” in achieving the illegal objectives
of the corporation, Greenv£!le Pub!:g Ce. a Daz`b) Rejleetor, lnn, 496 F.2d 391, 399 (4th Cir. 1974),
and (2) when the agent’s acts are unauthorized Bure/yz' t). Kz'rvea, 775 F.2d 1240, 1252-53 {4th
Cir. 1985). For the independent personal stake exception to apply, “a conspirator must
possess a personal interest independent and ‘wholly separable’ from the interests of the

corporation.” Wa/fer.r a McMahen, 795 F. Supp. 2d 350, 359 (D. Md. 2011) (citing Selman 1). Ar)z.

11

§por'z‘.r Undenwz`rem, lac., 697 F. Supp. 225, 239 (W.D. Va. 1988)). Bumgardner argues that the
doctrine should not prohibit his conspiracy claims because the Defendant officers’ actions
were “dominated by personal motives.” However, in Greenw`l/e, the conspiracy provided a
direct benefit to the corporation_the elimination of a competitor, and an independent benefit
to the officer who had a business on the side that would also benefit from the removal of the
competitor 496 F.2d at 399-400. There is simply no way that the claims in this case can be
interpreted to allege that the BPD gained any benefit from the alleged corruption of the named
police officers. In this case, regardless of any personal motive on the part of the Defendant
officers, Bumgardner fails to allege that the BPD took any actions for an independent benefit
or received any benefit from the officers7 actions Further, regarding the second exception,
Bumgardner claims that the Defendant officers were acting within their scope of employment
(ECF No. 28-1, at 6.) Therefore, neither exception will bar this Court’s application of the
intracorporate conspiracy doctrine in this case, and Plaintiff's §§ 1983 and 1985 claims asserted
against the BPD are l_r)lSl\/HSSED.6
B. All state claims asserted against the BPD are dismissed.

The BPD seeks dismissal of all “official capacity” state law claims asserted against the
individual officers, arguing that sovereign immunity shields it from these claims. (ECF No.
24-1, at 6.) ln Response, i’laintiff relies on C/Jz'n a Cz'g) cnya/z‘imore for the proposition that the

BPD is “connected with the government of Baltimore City to such an extent as to prevent the

 

6 Alternatively, this Court Ends that the BPD, as a government entity, cannot exhibit the discriminatory animus
required by § 1985(3) claims. 562 Ange/eJ/cz z). A¢)wralo, 2016 WL 4379098, at *12 (M.D. Pa. Aug. 17, 2016)
(finding that § 1985 claim could not be asserted against a township because it was incapable of possessing an
invidious discriminatory animus).

12

Police Deparnnent from asserting an Eleventh Amendment Immunity.” 241 F. Supp. 2d at
547-48. Alternatively, Plaintiff argues that the Second Amended Complaint “calls into
question” whether the BPD was acting in a governmental capacity when it allegedly conspired
with its ochers, thereby foreclosing it from asserting sovereign immunity. (ECF No. 28-1, at
9.)

Maryland law does not distinguish between a defendant’s “individual capacity” and
“official capacity” for purposes of state constitutional claims. Rz`tcbz'e a Donnell , 324 Md. 344,`
375, 597 A.Zd 432 (Md. 1991). Nevertheless, to the extent that Plaintiff seeks to sue the BPD
by asserting state law claims against individual officers in their official capacity, those claims
are barred by the doctrine of sovereign immunity. lt is well established that the BPD “enjoys
the common law sovereign immunity from tort liability of a State agency.” Ba/tz`morr Police D¢;D ’z‘
a C/Jer,éet, 140 Md. App. 282, 313, 780 A.2d 410 (Md. 2001). This Court reafErmed this rule
' in C/)z`n, holding that that the BPD “enjoys sovereign immunity from actions for damages
based on state common law torts or state constitutional torts,” warranting dismissal of all state
law claims against the Baltimore Police Department. C/)z`n, 241 F. Supp. 2d at 548-49.
Accordingly, Ma_ryland state law claims brought against Baltimore Police officers in their
“offlcial capacity” are also barred by sovereign immunity, as they are akin to claims asserted
against the BPD itself jeejonet v. C}mpman, ELH-14-2627, 2015 WL 4509871, at *10 (D. l\/ld.
]uly 24, 2015) (recounting the holding of C/)z`n and dismissing on sovereign immunity grounds
state law claims brought against BPD Commissioner in his official capacity). As a result, the
BPD is afforded state sovereignimmunity against all Maryland state law claims asserted against

it, including those brought against the individual officers in their official capacity.

13

Plaintiff’s argument that the Defendant officers were not acting in a “governmental
capacity” when they allegedly assaulted Bumgardner does not affect this analysis “Under
Maryland law, “[a] local government entity is liable for its torts if the tortious conduct occurs
while the entity is acting in a private or proprietary capacity, but . . . it is immune from liability
for tortious conduct committed while the entity is acting in a governmental capacity.” Dsz`no
a Daaz't, 354 Md. 18, 47, 729 A.2d 354 (Md. 1999). This rule governs the immunity of local
government agencies which are afforded only limited common law immunity to suit. Ba/Iz`morr
Police Dep’t a Cl)enéer, 140 Md. App. 282, 314, 780 A.2d 410 (Md. 2001). There is no question
that the BPD is a State agency which enjoys total immunity from both state common law and
constitutional torts Id. at 323. Moreover, even if Maryland law deemed the BPD a local
government entity, rather than a S_tate agency, there is no question that its supervision of police
officers amounts to “acting in a governmental capacity._” 536 LaFon a Baltz}rorr Coung/, GLR-
15-3216, 2016 \XfL 241376, at *2 (`D. Md. jan. 20, 2016) (“A local government acts in a
governmental capacity when it runs and supervises a police department.”) Accordingly, all
state law claims asserted against the BPD are DISMISSED. Specifically, Plaintiff’s claims of
assault, battery, intentional infliction of emotional distress, and violations of the Maryland
Declaration of Rights are DISMISSED as to the BPD.

II. The Motions to Dismiss filed by Defendants Ian Dombrowski and Dean
Palmere.

Defendant lan Dombrowski had previously moved for the dismissal of Counts 51 and
53 of the Second Amended Complaint, arguing that they contain allegations which are virtually
indistinguishable from Counts 49 and 50, respectively (ECF No. 25-1, at 2-3.) Similarly,

Dean Palmere had previously moved to dismiss the Second Amended Complaint as to him,

14

noting that it does not contain any allegations asserted against him. (ECF No.` 26-1, at 3.)
Plaintiff admits that his original Complaint contained these defects, but that the First
Amended Complaint (and consequentially, the Second Amended Complaint) remedied them
by removing the duplicate allegations identified by Dombrowski and asserting new allegations
against Palmere. (ECF Nos. 29-1, at 3; ECF No. 30-1, at 3.) As Bumgardner has appropriately
remedied the pleading deficiencies identified by Dombrowski and Palmere by H]ing a First and
Second Amended Complaint, their Motions will be DENIED AS MOOT.
CONCLUSION

For the reasons stated above, Defendant BPD’s Motion to Dismiss (ECF No. 24) is
GRANTED. Specifically, Plaintiff’ s civil conspiracy claims asserted against the BPD pursuant
to 42 U.S.C. §§ 1983, 1985,'and 1988 are DISMISSED WITH PRE]UDICE. Furthermore,
Plaintiff’ s state law claims of assault, battery, intentional infliction of emotional distress, and
violations of Article 24 of the Maryland Declaration of Rights asserted against the BPD are
also DISMISSED WI'I_`I-l PRE]UDICE. Finally, Defendant Dombrowski’s Motion to
Dismiss (ECF No. 25) is DENIED AS MOOT; and Defendant Palmere’s Motion to Dismiss

(ECF No. 26) is DENIED AS MOOT.

A separate Order follows

Dae<i; March as, 2019 M 9 jj

Richard D. Bennett
United States District]udge

15

